Order entered June 25, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00507-CR

                           FLOR DEMARI BALCARCEL, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 3
                                    Dallas County, Texas
                           Trial Court Cause No. MB10-33676-C

                                              ORDER
        The Court GRANTS court reporter Pamela A. Durke-Sweeney’s June 19, 2014 motion

for extension of time to file the reporter’s record.

        We ORDER Ms. Durke-Sweeney to file the reporter’s record on or before August 4,

2014.


                                                        /s/   DAVID EVANS
                                                              JUSTICE